     Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 1 of 27




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



SUSAN POLK,

      Plaintiff,
                                                         Civil Action Case No.:
v.                                                     1:19-cv-00930-CAP-CCB

WELLS FARGO BANK, N.A. (Inc.),

      Defendant.




                            AMENDED COMPLAINT

      COMES NOW, Susan Polk (“Plaintiff”), individually, by and through her

counsel of record, and files this Amended Complaint against Wells Fargo Bank,

N.A., Inc., (“Defendant”), showing this Honorable Court as follows:

                      NATURE AND BASIS OF ACTION

                                         1.

      This is an action for breach of contract, breach of implied covenant of good

faith, false light invasion of privacy, violation of 12 U.S.C. §§ 2601 – 2617 [“Real

Estate Settlement Procedures Act”], and for attorney’s fees. Plaintiff seeks monetary

and injunctive relief as a result of Defendant’s conduct.
     Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 2 of 27




                                   THE PARTIES

                                           2.

      Susan Polk (“Plaintiff”) is an individual that is a citizen of the State of

Georgia.

                                           3.

      Wells Fargo Bank, National Association (Inc.) (d/b/a “Wells Fargo Bank,

N.A.”) is a foreign corporation registered to do business in the State of Georgia, with

its principal place of business in the State of California.

                           JURISDICTION and VENUE

                                           4.

      This is a diversity of citizenship action. This Court has jurisdiction over this

matter pursuant to 28 U.S.C. § 1332(a).

                                           5.

      The parties are citizens of different States, and the matter in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs.

                                           6.

      Additionally, this Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, as one of Plaintiff’s claims involve a federal question.




                                                                                     2
      Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 3 of 27




                                           7.

       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(2), a substantial

part of the events or omissions giving rise to the claims herein occurred in this

district.

                                       FACTS

                                           8.

       Plaintiff is a long time, loyal customer of Defendant.

                                           9.

       At all times prior to this cause of action, Plaintiff consistently paid her debts

on-time, and maintained a positive credit history.

                                          10.

       Plaintiff has exclusively banked with Defendant for over forty (40) years.

                                          11.

       As a result of the long-term, positive banking history that the parties had,

Defendant offered to service the refinancing of Plaintiff’s home loan.

                                          12.

       At all relevant times, Plaintiff resided at 212 Springdale Drive, Atlanta,

Georgia (hereinafter “the residence”).




                                                                                      3
     Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 4 of 27




                                         13.

      On October 25, 2016, Plaintiff refinanced her home loan for the residence

with Defendant (hereinafter “the mortgage” or “Plaintiff’s mortgage”).

                                         14.

      On October 25, 2016, on the same date and time that the residence was

refinanced, Defendant setup automatic, electronic payments (“automatic payments”)

for Plaintiff’s new mortgage.

                                         15.

       Defendant setup the automatic payments to withdraw from Plaintiff’s Wells

Fargo account, ending in 8473 (“Plaintiff’s Wells Fargo Bank Account”).

                                         16.

      At all relevant times, Plaintiff’s Wells Fargo Bank Account maintained a

positive balance, which was always in excess of her monthly mortgage payments.

                                         17.

      Defendant setup the automatic payments to occur once a month on or before

the due date for Plaintiff’s mortgage.

                                         18.

      Defendant setup the automatic payments to be the exact amount of Plaintiff’s

mortgage payments, One Thousand Nine Hundred Three Dollars and forty-five cents

($1,903.45).


                                                                                 4
       Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 5 of 27




                                                        19.

         On December 5, 2016, Defendant paid the mortgage, pursuant to the

automatic payments setup on Plaintiff’s Wells Fargo account.

                                                        20.

         On or about January 3, 2017, Plaintiff went to 2204 Peachtree Road, N.W.,

Atlanta, Georgia 30309, one of Defendant’s branches (hereinafter “Peachtree

Biscayne Branch”) to confirm that Plaintiff’s January 2017 mortgage payment was

coming out of her Wells Fargo Bank Account, as scheduled, pursuant to the

automatic payments Defendant setup.1

                                                        21.

         During Plaintiff’s January 3, 2017 visit to the Biscayne Branch, a branch

manager informed Plaintiff that she did not see where Plaintiff’s Wells Fargo Bank

Account was setup for automatic payments for her mortgage.

                                                        22.

         Plaintiff reiterated to Defendant that her mortgage payments were to be

automatically withdrawn from her account and that an automatic payment was

previously deducted from the account on December 5, 2016.




1
 Plaintiff was advised to take this action by Defendant and the attorney present representing Defendant’s interest at
Plaintiff’s home loan refinancing closing.

                                                                                                                   5
     Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 6 of 27




                                       23.

      Insisting on keeping her mortgage paid on time, and the account current,

Plaintiff asked the account manager what she could do to make sure her mortgage

was paid on time.

                                       24.

      On January 3, 2017, during the visit wherein Plaintiff was informed that no

automatic drafts appeared on her Wells Fargo Bank Account, a branch manager

instructed Plaintiff to write a check for the January 2017 mortgage payment, if she

wanted to ensure that the payment would be made on time and that the home loan

account would be kept current.

                                       25.

      As instructed by Defendant and its agents, Plaintiff wrote out check number

7187 (hereinafter “Check No. 7187”), from her Wells Fargo Bank Account, in the

amount of One Thousand Nine Hundred Three Dollars and forty-five cents

($1,903.45), which was the exact amount of her January 2017 mortgage payment.

                                       26.

      Approximately two (2) days later, the same branch manager called Plaintiff to

inform her that there was an automatic withdrawal scheduled to come out of her

Wells Fargo Bank Account for her January 2017 mortgage payment.


                                                                                 6
     Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 7 of 27




                                        27.

      The branch manager informed Plaintiff that she would stop the double

payment.

                                        28.

      However, unbeknownst to Plaintiff at the time, the branch manager failed to

put a stop payment on Check No. 7187, as instructed by Plaintiff.

                                        29.

      In direct contradiction to Plaintiff’s instructions and request, and

unbeknownst to Plaintiff at the time, the branch manager cancelled the automatic

payments that was setup for Plaintiff’s mortgage.

                                        30.

      On or about February 5, 2017, pursuant to the automatic payments setup on

Plaintiff’s Wells Fargo Bank Account, Defendant properly withdrew One Thousand

Nine Hundred Three Dollars and forty-five cents ($1,903.45), for Plaintiff’s

February 2017 mortgage payment (hereinafter “February 2017 mortgage payment”).

                                        31.

      On February 8, 2017, unbeknownst to Plaintiff at the time, Defendant reversed

the automatic payment for the February 2017 mortgage payment, as a result of the

branch manager at Defendant’s Biscayne Branch permanently cancelling Plaintiff’s

automatic payments that were setup on her Wells Fargo Bank Account.


                                                                                 7
     Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 8 of 27




                                        32.

      On or about February 10, 2017, Plaintiff reviewed the balance of her Wells

Fargo Bank Account, which is when she noticed that the balance was inconsistent

with the amount that should be available, after withdrawal of her February 2017

mortgage payment.

                                        33.

      As a result of the same, Plaintiff went to Defendant’s branch located at 12830

Highway 9 N., Alpharetta, Georgia 30004 (hereinafter “Windward Commons

Branch”), and conferred with a personal banker, on the same date.

                                        34.

      On February 10, 2017, two (2) days after Defendant reversed Plaintiff’s

mortgage payment, Plaintiff was informed, and reassured by Defendant’s agents at

its Windward Commons Branch location that Plaintiff’s February 2017 mortgage

payment was made, that the payment was timely made on February 5, 2017, and was

made pursuant to the automatic payments, which were still setup on her Wells Fargo

Bank Account.

                                        35.

      During the same visit on February 10, 2017, the personal banker reassured

Plaintiff that her February 2017 mortgage payment was withdrawn from her account

on February 5, 2017, and was thus, timely, and correctly applied to her mortgage, by


                                                                                  8
       Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 9 of 27




printing out a statement (current through the present date of February 10, 2017) from

Plaintiff’s Wells Fargo Bank Account, which showed the February payment

deducted from the account.

                                                        36.

         On March 8, 2017, Defendant contacted Plaintiff by phone and informed her

that her February and March 2017 mortgage payments were late.

                                                        37.

         The March 8, 2017 telephone call from Defendant was Plaintiff’s first alert

about the late payments on the account.2

                                                        38.

         On the March 8, 2017 telephone call, Defendant informed Plaintiff that they

were trying to call her on a phone number that did not belong to Plaintiff.

         However, Defendant, coincidently, managed to reach Plaintiff that day on the

telephone, with the only phone number that Plaintiff provided to Defendant and the

only number that she has had for her personal use for more than a decade.




2
 While Defendant produced them on April 6, 2017, two (2) months later, Defendant did not provide, and Plaintiff did
not receive any mortgage statement for the month of February 2017.

Notwithstanding, despite 1) the Biscayne Branch manager erroneously and permanently cancelling Plaintiff’s
automatic payments setup on her Wells Fargo Bank Account on or around January 5, 2017, and 2) Plaintiff’s February
2017 mortgage payment being reversed on February 8, 2017, the February 16, 2017 Statement from Defendant stated
that auto drafts were still setup on Plaintiff’s account. (“This is not a bill, our records indicate your payments are
scheduled to withdraw automatically.”) (emphasis added).

                                                                                                                    9
        Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 10 of 27




                                                           39.

           On or about March 8, 2017, during the telephone conversation, and after first

being alerted of the purported late payments, Defendant said it was debiting both,

February and March 2017 mortgage payments, which totaled Three Thousand Eight

Hundred Six Dollars and ninety cents ($3,806.90) from Plaintiff’s Wells Fargo Bank

Account.

           However, Defendant called Plaintiff back approximately two (2) hours later

to inform Plaintiff that they could not actually debit her account due to errors with

Defendant’s system. Defendant informed Plaintiff due to their inability to process

the debit transaction, immediately, that no payment would post until the next

business day, which would further delay Defendant from posting Plaintiff’s

mortgage payments to her account.3

                                                           40.

           Despite Defendant properly applying the previous payments on the March 8,

2017 phone call, Defendant informed Plaintiff that it already reported the alleged

late February 2017 mortgage payment to the credit bureaus.

                                                           41.

           Due to Defendant’s error causing her automatic payments to be permanently

cancelled, and due to the misinformation that was repeatedly giving to Plaintiff,


3
    The delay in processing the March 8, 2017 transaction, again, was due to no fault of Plaintiff’s.

                                                                                                        10
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 11 of 27




assuring her that the payments were made and that the automatic payments were

setup on the account, and the lack of information and notice regarding the February

and March 2017 mortgage payments, Plaintiff immediately informed Defendant that

she wanted to file an appeal or a complaint, and asserted that she had automatic

payments setup therefore she was never late and the payments were timely taken

from her account, therefore she never missed a payment.

                                        42.

        On March 9, 2017, Defendant wrote Plaintiff to acknowledge her inquiry

regarding the error of terminating her automatic payments, and to inform her that the

expected date to provide results of its investigation would be on or before March 23,

2017.

                                        43.

        On March 23, 2017, Defendant extended the resolution date to April 6, 2017.

                                        44.

        On or about April 5, 2017, the automatic mortgage payments were reinstated

and posted to Plaintiff’s Wells Fargo Bank Account.

                                        45.

        On April 6, 2017, Defendant informed Plaintiff that it declined to resolve

Plaintiff’s issues and complaint.




                                                                                  11
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 12 of 27




                                          46.

       Despite a telephone representative confirming on the March 8, 2017 call that

Defendant erroneously was attempting to contact Plaintiff at another telephone

number that did not belong to her, on April 6, 2017, Defendant wrote in its letter that

the collection attempts Defendant made to Plaintiff were at the correct numbers.

                                          47.

       In or around April 2017, Plaintiff retained an attorney.

                                          48.

       On April 11, 2017, Plaintiff’s attorney wrote a letter to Defendant requesting

that it correct its errors, reaffirmed that Plaintiff was never late or missed a payment,

and that Plaintiff was entitled to damages pursuant to their agreement.

                                          49.

       On April 12, 2017, Defendant wrote Plaintiff and acknowledged receipt of her

attorney’s letter.

                                          50.

       In the same correspondence, Defendant informed Plaintiff that the expected

date to provide results of its investigation would be on or before April 25, 2017.

                                          51.

       On April 25, 2017, Defendant extended the resolution date to May 9, 2017.




                                                                                      12
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 13 of 27




                                         52.

      On May 11, 2017, Defendant wrote a letter to Plaintiff acknowledging that

the branch manager did permanently cancel the automatic payments that was setup

on Plaintiff’s Wells Fargo Bank Account, after the branch manager erroneously

informed Plaintiff that there was no automatic payments setup for her account.

                                         53.

      On or around July 21, 2017, Plaintiff’s attorney wrote Defendant emphasizing

that the admission (of cancelling the automatic payment, and not putting a stop on

the check) was evident of breach of the parties’ Consumer Account Agreement, and

thereby demanded that it correct its errors and provide reimbursement of damages.

                                         54.

      On August 16, 2017, Defendant acknowledged Plaintiff’s letter and provided

an expected resolution date of August 29, 2017.

                                         55.

      To date, Defendant has failed to remedy its errors and to reimburse Plaintiff

for damages sustained due to its intentional acts, negligence, and breach of contract.

                                         56.

      As a result of Defendant’s improper acts, Plaintiff has been substantially

damaged, has suffered emotionally, physically and financially from this entire

ordeal.


                                                                                   13
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 14 of 27




                     COUNT I - BREACH OF CONTRACT

                                          57.

      Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint as if each were fully set forth herein in their entirety.

                                          58.

      Plaintiff and Defendant entered into a valid, and binding contract (hereinafter

“Consumer Account Agreement”), of which Defendant maintains a copy of and has

in its possession and control.

                                          59.

      During all of the relevant times referenced in this Complaint, Plaintiff

complied and properly performed under the contract.

                                          60.

   Specifically, the Consumer Account Agreement required Plaintiff to:

   a. Examine account statement promptly and carefully;
   b. Notify Defendant promptly of any errors;
   c. Notify Defendant within 30 days after Defendant has made account statement
      available of any unauthorized transactions on the account; and
   d. Notify Defendant within 6 months after Defendant has made account
      statement available if she identified any unauthorized, missing or altered
      endorsements on her items.

                                          61.

      As previously stated above, the issues began to occur with Plaintiff’s account

in January 2017.

                                                                                     14
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 15 of 27




                                         62.


      At each occurrence or of Defendant’s error, or after any suspicious

observation, Plaintiff promptly notified Defendant, pursuant to the terms of the

Consumer Account Agreement.


   a. In January 2017, Plaintiff contacted Defendant to stop the double payment
      from withdrawing from Plaintiff’s Wells Fargo Bank Account.
   b. On February 10, 2017, Plaintiff contacted Defendant about the balance of her
      account not reflecting the automatic payment for her February 5, 2017
      mortgage payment.
   c. In March, April, and July 2017, Plaintiff alerted Defendant verbally and in
      writing that she was never late; and that she did not authorize anyone to cancel
      her automatic payment for her mortgage.

                                         63.

      Thus, all conditions required for Defendant’s performance had occurred.

                                         64.

      However, Defendant’s conduct did not comport with the terms of the

Agreement or with the standards followed by similarly situated banks.


                                         65.


      Specifically, the Consumer Account Agreement, which include the
“Investigations” section and the “Our Liability for Failure to Make Transfers,”
required Defendant to:

   a. Determine whether an error occurred within 10 business days after receiving
      an inquiry from its consumers;
   b. Correct any error reported promptly;


                                                                                   15
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 16 of 27




   c. Credit any account the consumer thinks is in error within 10 business days, no
      later than 20 business days, if an investigation takes longer or up to the limit
      of 45 days to investigate;
   d. Inform the consumer of the results within 3 business days after completing its
      investigation;
   e. Provide documents to Plaintiff that it used in its investigation; and
   f. Compensate Plaintiff for her losses and damages as a result of the
      uncompleted transfers.
                                         66.

   Defendant breached the Consumer Account Agreement when it:

   a. Cancelled Plaintiff’s automatic payments, without authorization in January
      2017 for both Plaintiff’s mortgage and CitiBank merchant card;
   b. Failed to stop payment on the check Plaintiff wrote, at the direction of one of
      its agents, after she was improperly informed that the automatic payments
      were not setup on her Well Fargo Bank Account;
   c. Failed to complete transfers, on time, from Plaintiff’s Wells Fargo Bank
      Account for her February and March 2017 monthly mortgage payments and
      CitiBank merchant credit card;
   d. Failed to timely notify Plaintiff regarding purported deficiencies related to her
      February and March 2017 mortgage payments;
   e. Failed to resolve its investigations in a timely manner, pursuant to the
      Consumer Account Agreement; and
   f. Failed to reimburse and compensate Plaintiff for her loss and damages,
      pursuant to the Consumer Account Agreement.

                                         67.

      Thus, Defendant’s conduct did not comport with Plaintiff’s reasonable

contractual expectations under several specific parts of the contract, which include,

but are not limited to the Consumer Account Agreement’s “Investigation” provision,

and “Our Liability for Failure to Make Transfers” provision.



                                                                                    16
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 17 of 27




                                          68.


      As a direct result of Defendant’s conduct and breach, Plaintiff was harmed,

and suffered monetary damages (which include expenses of this litigation, court

costs and attorney’s fees); severe emotional distress; and loss time away from work.


                                          69.


      Wherefore, Plaintiff is entitled to recover damages, expenses of litigation and

attorney’s fees from Defendant for its breach of contract, and therefore prays that

this Court grant the same.


   COUNT II - BREACH OF IMPLIED COVENANT OF GOOD FAITH

                                          70.

      Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint as if each were fully set forth herein in their entirety.

                                          71.

      Plaintiff and Defendant’s contract has an implied covenant of good faith, and

fair dealing in the contract’s performance and enforcement.

                                          72.

      Defendant breached its Consumer Account Agreement with Plaintiff when it

admittedly cancelled Plaintiff’s automatic payments for her mortgage and Citibank

merchant card.

                                                                                     17
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 18 of 27




                                          73.

      Defendant breached its implied covenant of good faith and fair dealing when

it cancelled Plaintiff’s automatic payments, without specific instruction from

Plaintiff, and when it failed to reimburse Plaintiff for her losses and damages,

pursuant to the Consumer Account Agreement.

                                          74.

      Wherefore, Plaintiff is entitled to recover damages, expenses of litigation and

attorney’s fees from Defendant for its breach of implied covenant of good faith and

fair dealing, and therefore prays that this Court grant the same.


                           COUNT III NEGLIGENCE

                                          75.

      Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint as if each were fully set forth herein in their entirety.

                                          76.

      At all times material hereto, Defendant is a financial services company.

                                          77.

      At all times material hereto, Defendant had a legal duty to Plaintiff, including

one imposed by the Electronic Funds Transfer Act.




                                                                                     18
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 19 of 27




                                        78.

      Defendant owed Plaintiff a duty of ordinary care that a similarly situated

financial services company would provide in handling Plaintiff’s financial

transactions and in servicing her home loan.

                                        79.

      Defendant’s duty to Plaintiff included, amongst other obligations, providing

notice to Plaintiff about her accounts’ statuses; competent financial advice,

investigating claims, clarifying and remedying technical defects; processing

authorized transactions; and not to unduly cause harm to Plaintiff.

                                        80.

      Defendant breached its duty to Plaintiff when it failed to exercise ordinary

care that a similarly situated financial service company would provide, in handling

Plaintiff’s financial account and servicing her home loan.

      Specifically, Defendant breached its duty to Plaintiff when it:

      a. Terminated, without authorization or regard for her financial affairs and
         transactions, Plaintiff’s automatic payments for her mortgage and her
         CitiBank merchant credit card;

      b. Failed to provide timely notice to Plaintiff regarding reversal of her
         mortgage payments, issues with Plaintiff’s Wells Fargo Bank Account, and
         regarding the termination of the automatic payments setup on Plaintiff’s
         Wells Fargo Bank Account.




                                                                                19
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 20 of 27




                                          81.


      As a proximate result of Defendant’s negligence, Plaintiff was harmed, and

suffered monetary damages (which include expenses of this litigation, court costs

and attorney’s fees); severe emotional distress; and loss time away from work.


                                          82.


      Wherefore, Plaintiff is entitled to recover damages, expenses of litigation and

attorney’s fees from Defendant for its negligence, and therefore prays that this Court

grant the same.


                       COUNT IV - RESPA VIOLATIONS

                                          83.

      Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint as if each were fully set forth herein in their entirety.

                                          84.

      Plaintiff has suffered an injury in fact through Defendant’s conduct of

reporting Plaintiff’s inaccurate payment history to credit reporting agencies, and as

a result, Plaintiff has suffered a negative impact to her longtime, positive credit

score, incurred legal fees, emotional trauma, and other actual damages which

included fees and other expenses resulting from Defendant’s violation under

RESPA.

                                                                                     20
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 21 of 27




                                         85.

      If Defendant is found liable for the conduct as alleged herein, this Court can

redress the injury through an award of damages and/or injunctive relief to remedy

the effects of Defendant’s activity and deter Defendant from engaging in similar

conduct in the future.

                                         86.

      At all times material hereto, Defendant violated § 2605 of the Real Estate

Settlement Procedures Act by failing to take timely action in response to Plaintiff’s

request to correct errors regarding the allocation of monthly payments related to

Plaintiff’s mortgage account.

                                         87.

      Plaintiff notified Defendant within six (6) months of the discrepancy

regarding her account as the balance was too high for a mortgage payment to have

been drafted. Defendant did not complete nor correct the error for the February 2017

or March 2017 mortgage payments.

                                         88.

      Defendant’s failure to correct or respond to the error resulted in Defendant’s

inaccurate reporting of Plaintiff’s payment history to credit bureaus.




                                                                                  21
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 22 of 27




                                          89.

      Plaintiff became aware of a discrepancy with her February 2017 mortgage

payment and notified Defendant of the issue.

                                          90.

      Defendant violated § 2605 of the Real Estate Settlement Procedures Act by

reporting inaccurate payment information despite Plaintiff disputing the February

2017 payment at the time.

                                          91.

      Thus, Defendant failed to comply with § 2605 of the Real Estate Settlement

Procedures Act and is liable for all actual damages caused to Plaintiff.

 COUNT V – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                          92.

      Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint as if each were fully set forth herein in their entirety.

                                          93.

      Defendant did knowingly and intentionally terminate Plaintiff’s automatic

payments for her mortgage and for her CitiBank merchant credit card.


                                          94.


      Defendant’s unauthorized termination of Plaintiff’s automatic payments to

her mortgage and to her CitiBank merchant credit card was reckless.
                                                                                     22
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 23 of 27




                                          95.


      Defendant’s unauthorized termination of Plaintiff’s automatic payments to

her mortgage and to her CitiBank merchant credit card and its failure to correct the

same, caused Plaintiff to experience severe emotional distress.


                                          96.


      Prior to Defendant’s unauthorized termination of automatic payments from

the Wells Fargo Bank Account, Plaintiff was making timely payments to her

mortgage and her CitiBank merchant credit card, and enjoyed outstanding credit,

and was never contacted by a mortgage assistance program.


                                          97.

      Wherefore, Plaintiff is entitled to recover damages, including punitive

damages, expenses of litigation and attorney’s fees from Defendant for its intentional

infliction of emotional distress.


                      COUNT VI – PUNITIVE DAMAGES

                                          98.

      Plaintiff incorporates herein by reference the allegations of the previous

paragraphs of this Complaint as if each were fully set forth herein in their entirety.




                                                                                     23
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 24 of 27




                                         99.

      Defendant’s acts were willful, wanton and demonstrated that entire want of

care, which raises the presumption of a conscious indifference to the consequences.

                                        100.

      Accordingly, Defendant is liable to Plaintiff for punitive damages to punish,

penalize and deter Defendant from similar conduct in the future.

                               ATTORNEY’S FEES

                                        101.

      The allegations of the above paragraphs are incorporated herein by reference.

                                        102.

      Plaintiff is entitled to her reasonable attorney’s fees, and expenses of

litigation, including her other losses and damages, under the Consumer Account

Agreement, as the parties agreed that Defendant would be liable for Plaintiff’s losses

or damages resulting from Defendant’s failure to make transfers.

                                        103.

      Additionally, Defendant has acted in bad faith, has been stubbornly litigious,

and has caused Plaintiff unnecessary trouble and expense, entitling Plaintiff to

recover attorney’s fees and expenses under O.C.G.A. § 13-6-11.




                                                                                   24
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 25 of 27




      WHEREFORE, Plaintiff prays that the following relief be granted:

            (a) A trial by jury;

            (b) For Summons and Complaint to be issued against Defendant;

            (c) For judgment be awarded to Plaintiff against Defendant for:

                   a. Actual damages;

                   b. pain and suffering, past, present and future;

                   c. compensatory damages for all such economic and non-
                      economic loses as may be shown at the hearing of this matter
                      to the full extent allowed under law;

                   d. punitive damages;

                   e. expenses of litigation, including attorney’s fees;

            (d) For past and present attorney’s fees, court costs, discretionary costs
                and prejudgment interest; and

            (e) For all such further and general relief which this Court deems just
                and proper.

Dated: July 15, 2019.

                                             KRYSTAL M. MOORE, LLC

                                             _/s/ Krystal M. Moore
                                             Krystal M. Moore
                                             Georgia State Bar No. 452370
                                             P.O. Box 55012
                                             Atlanta, Georgia 30308
                                             Email: Krystal@attymoore.com
                                             Phone: 404-423-2424

                                              Counsel for Plaintiff Susan Polk

                                                                                   25
    Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 26 of 27




            CERTIFICATION OF TYPEFACE COMPLIANCE

      Pursuant to LR 7.1(D), NDGa., counsel for Plaintiff Susan Polk hereby

certifies that this Amended Complaint has been prepared with one of the font and

point selections approved by the Court in LR 5.1(C), NDGa.




                                                                             26
     Case 1:19-cv-00930-CAP-CCB Document 22 Filed 07/15/19 Page 27 of 27




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



SUSAN POLK,

      Plaintiff,
                                                         Civil Action Case No.:
v.                                                       1:19-cv-930-CAP-CCB

WELLS FARGO BANK, N.A. (Inc.),

      Defendant.


                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed the foregoing Amended

Complaint with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing upon Counsel of Record.


      Dated: July 15, 2019


                                             KRYSTAL M. MOORE, LLC

                                             _/s/ Krystal M. Moore
                                             Krystal M. Moore
                                             Georgia State Bar No. 452370
                                             P.O. Box 55012
                                             Atlanta, Georgia 30308
                                             Email: Krystal@attymoore.com
                                             Phone: 404-423-2424

                                              Counsel for Plaintiff Susan Polk
                                                                                   27
